Citation Nr: 1228528	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  09-15 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a lung disability.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a kidney tumor.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for a heart disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active air service from January 1953 to December 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal. 

In March 2012, the Board sent the claims files to an independent medical expert for review and a medical opinion.  The requested opinion was received in May 2012.  A copy of the opinion was thereafter sent to the Veteran and his representative, and they were afforded 60 days to respond.  Additional argument was received from the Veteran's attorney in June 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The Veteran's chronic obstructive pulmonary disease (COPD) was aggravated as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

2.  A kidney tumor did not result from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

3.  A heart disability did not result from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for COPD have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).

2.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a kidney tumor are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).

3.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a heart disability are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that it has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to compensation under 38 U.S.C. § 1151 for COPD.  Although the Veteran has not been provided notice with respect to the disability-rating or effective-date elements of this claim, those matters are not currently before the Board and the RO will have the opportunity to provide the required notice before deciding those matters.

With respect to the Veteran's claims of entitlement to compensation under 38 U.S.C. § 1151 for a kidney tumor and a heart disability, the Board notes that the record reflects that the Veteran was mailed a letter in March 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Although the Veteran was not provided notice with respect to the disability-rating or effective-date elements of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that entitlement to compensation under 38 U.S.C. § 1151 for a kidney tumor and a heart disability is not warranted.  Consequently, no disability rating or effective date will be assigned.  Therefore, the failure to provide notice with respect to those elements of the claims is no more than harmless error.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  VA Medical Center and private treatment notes have been obtained, and an independent medical opinion has been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  An additional disability or death is a qualifying additional disability or death if the disability or death was not the result of the veteran's willful misconduct and if the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

Compensation for Lung Disability

The Veteran has asserted that his COPD was chronically worsened as a result of inhalation of particulate matter through a contaminated oxygen delivery system provided by VA.

A review of the record shows that in July 2003, the Veteran began to notice black particles in his microcannulas (nasal cannulas).  The Veteran has reported that the black particles looked like mold.  He changed his cannula and put the cannula with the black particles in a zip-locked bag.  In December 2003, the home health care provider initiated laboratory testing of the black particles in the nasal cannula.  The laboratory testing revealed that the black particles consisted of carbon-oxygen-silicon-zinc material not usually found in nasal discharge or exhaled air.  The source of the deposits could not be determined.  There was another study completed in October 2005 which revealed that the particulate debris was most likely due to corrosion of the oxygen cannula.  

In August 2005, VA's National Center for Patient Safety (NCPS) conducted a study and tested particles from a similar compressed gas cylinder.  These tests were conducted by an independent laboratory and the results proved inconclusive.  Some of the results indicated that there were no particles detected while other results revealed the presence of zinc, aluminum, and smaller amounts of chromium, copper, iron, lead, and nickel.  The Food and Drug Administration (FDA) also conducted tests at the home health care supplier and their manufacturing plant.  The FDA tests on similar metallic oxygen tanks revealed particles with major elemental peaks for fluorine, nickel, copper, zinc, and lead.  

Therefore, the Board concedes the Veteran's exposure to particles not normally found in nasal discharge or exhaled air, to include elevated levels of zinc, which the Veteran aspirated into his lungs from July 2003 through March 2004.  

In a June 2004 statement, the Veteran's private pulmonologist, Dr. D.M., reported that after reviewing pulmonary function test (PFT) results from November 2001, February 2002, October 2002, July 2003, November 2003, and February 2004; it seemed that the Veteran's COPD had worsened since July 2003 and that the worsening could be related to the black material found in his cannula which he had been aspirating into his lungs.  

Since noticing the black particles in his oxygen cannula, the Veteran has undergone several different diagnostic tests.  Urinalysis testing in April 2004 and September 2004 continued to reveal elevated zinc levels in the Veteran's urine.  An April 2004 chest X-ray revealed chronic lung changes, including some basilar scarring.  A July 2004 computed tomography (CT) scan of the chest revealed a small nodule in the right lung that was thought to be pleural.  There were also some scarring at the right lung base and bullous emphysema.  

In a February 2005 letter, Dr. D.M. opined that it could be said with a reasonable degree of medical certainty that the Veteran's exposure to zinc contamination of his oxygen contributed to his illness and some exacerbations of his COPD.  In this regard, Dr. D.M. reported that he had reviewed medical literature in connection with zinc toxicity and noted that both respiratory distress and pulmonary fibrosis could occur from inhalation of zinc fumes or ingestion or intravenous administration of zinc.  He reported that as the Veteran's CT scan revealed several irregular densities in the right lung base which were curvilinear and attached to pleural "services," he felt that these were scarring and may represent the effect of fibrosis.  

In July 2010, Dr. B.B. MD, submitted an opinion indicating that the Veteran's decline in pulmonary function and healthy status was clearly related to the zinc and other toxic contaminants that came from his oxygen tanks.  In this regard, Dr. B.B. reported that in arriving at his opinion he had reviewed the laboratory analysis results, communicated with pulmonologists, made personal observations of the Veteran over the years, and reviewed copies of the Veteran's pulmonology records of treatment from 1997 to the present time.  He noted that the Veteran's decline in health status clearly became accelerated in 2003 as he became dependent on full-time oxygen therapy at that time.  While Dr. B.B. admitted that the Veteran's PFT results appeared to show improvement in his COPD in 2010, he noted that the improvement may have only been due to the use of a filter in the administration of his oxygen therapy.  

In March 2012, the Board sent the Veteran's claims files to Dr. D.P., a pulmonology specialist at the University of Minnesota, for review and an independent opinion.  In May 2012, a medical opinion report was received from Dr. D.P.  According to Dr. D.P., there was a greater than 50 percent probability that the Veteran's inhalation of particulate matter, including zinc particles, through his oxygen tubing from 2003-2004 led to the exacerbation and worsening of his pulmonary condition.  In fact, Dr. D.P. reported that he thought it highly likely that the inhalation of particles adversely affected the Veteran's health to include worsening of his lung function.  In this regard, Dr. D.P. reported that there was a large body of evidence in the literature supporting the contention that inhalation of particulate matters in patients with COPD can lead to frequent exacerbations.  He reported that there was also ample evidence to suggest that patients who suffered more frequent COPD exacerbations had a more rapid decline in lung function.  Dr. D.P. also reported that zinc particles in particular have been shown to cause injury to the alveolar epithelium of the lung and that elevated levels of zinc in the Veteran's urine suggested that there was significant exposure to such.  Dr. D.P. reported that in terms of the prior opinions of record, it was true that the Veteran's PFTs had varied over time, but that given the severity of his disease, this was not uncommon and he did not think that it was evidence against his condition being affected by his exposures.  

Dr. D.P. was also asked to provide an opinion as to whether the proximate cause of the additional disability was either carelessness/negligence or the result of an event not reasonably foreseeable.  In response to this, Dr. D.P. reported that this was more of an engineering question and he did not have the background to assess exactly where the particles originated from, whether it was due to flawed oxygen tanks or expected wear and tear over time.  However, he reported that it was clear that the Veteran was exposed to particulate matter that should not have been present in his oxygen delivery system.  He reported that it was also clear that it took some time from when the Veteran first reported seeing the particles to action being taken to remedy the situation.  Given this fact, Dr. D.P. reported that he would find it difficult to place this in the category of "an event not reasonably foreseeable," and that it was clear that there was some fault on the part of the oxygen supplier for supplying defective tanks and not responding quickly to the Veteran's complaints.  

In sum, the Veteran's treating pulmonologist and the independent medical expert, Dr. D.P., have both competently opined that the Veteran's COPD was clearly aggravated by his inhalation of particulate matter, to include zinc.  Further, Dr. D.P. competently opined that the particles should not have been present in the Veteran's oxygen delivery system and as it took some time to remedy the situation after it was reported by the Veteran, the worsening of the Veteran's COPD could not be considered an event that was not reasonably foreseeable and that there was fault on the part of the oxygen supplier.  

Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to compensation under 38 U.S.C.A. § 1151 for aggravation of COPD is warranted. 

Compensation for a Kidney Tumor

The Veteran has asserted that he developed a tumor in his kidney as a result of inhalation of particulate matter through a contaminated oxygen delivery system provided by VA.  

A review of the record shows that in October 2003, the Veteran underwent an abdominal CT scan.  At that time, the Veteran was found to have an abnormal right renal mass.  Malignancy was not excluded and further evaluation was suggested.  In November 2003, the Veteran underwent another CT scan of his abdomen, at which time he was found to have a 3.5 centimeter (cm), heterogeneously enhancing solid right renal mass.  It was noted that the mass was strongly suspicious for neoplasm.  

In a January 2004 letter from the Veteran's treating physician, Dr. A.T. reported that after conferring with the Veteran's urologist and reviewing other medical records, such as the Veteran's PFT results, it was determined that surgery or radiofrequency ablation could not be performed in an attempt to treat the Veteran for his right kidney tumor.  It was noted that these courses of treatment could be life threatening during the anesthesia phase due to the Veteran's COPD.

In a July 2010 letter, the Veteran's pulmonologist, Dr. D.M., opined that the Veteran's renal carcinoma was secondary to his exposure to nickel contamination of his oxygen tanks.  Dr. D.M. based his opinion on a document prepared by the State of California Air Resources Board proposing the identification of nickel as a toxic air contaminant.  

As noted above, the testing that was completed on the Veteran's actual contaminated oxygen tank only revealed contaminants in the form of carbon-oxygen-silicon-zinc material.  The NCPS and FDA laboratory testing which revealed contaminated particles of nickel were not based on tests of the Veteran's actual oxygen tank.  Rather, those tests were conducted on oxygen tanks that were similar to the ones used by the Veteran.  Therefore, there is no indication that the Veteran was actually exposed to nickel particles by his contaminated oxygen tank.  Therefore, this opinion cannot serve as the basis for a grant of compensation.  Further, as a lay person, the Veteran cannot provide an opinion regarding medical causation as this requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).    

As noted above, the Veteran's claims files were sent to an independent medical expert in March 2012.  In the May 2012 opinion report received from Dr. D.P., he opined that it was unlikely, less than a 50 percent probability, that the Veteran's toxic chemical exposure from his contaminated oxygen tank contributed to his development of kidney cancer.  In this regard, Dr. D.P. reported that the exposure was documented to have occurred from 2003-2004 and the Veteran was diagnosed with presumed kidney cancer in 2003.  He reported that in general, for exposure related malignancies, there tended to be a latency period of several years from the time of exposure to the development of cancer.  He also noted that while some types of contaminants, such as nickel and cadmium, had been associated with the development of renal cell carcinoma, zinc itself was not a known carcinogen.  Dr. D.P. reported that if it could be shown that the Veteran had a more prolonged exposure to contaminants, then it could be a factor in his development of kidney cancer, but that documented exposure beginning in 2003 was unlikely to have contributed to his development of kidney cancer.  

In sum, there is no competent evidence of record indicating that the Veteran's kidney tumor was a result of his exposure to the contaminants found upon testing of his oxygen tank, and the opinion of the independent medical expert is clearly against the claim.  Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to compensation under 38 U.S.C.A. § 1151 for a kidney tumor is not warranted.

Compensation for a Heart Disability    

The Veteran has asserted that he developed a heart disability as a result of inhalation of particulate matter through a contaminated oxygen delivery system provided by VA. 

A review of the record shows that the Veteran had been seen by a cardiologist for complaints of chest pain in 2004.  After diagnostic testing was conducted, the Veteran was found to have coronary artery disease (CAD) and impaired left ventricular function.  In September 2004, the Veteran underwent placement of a stent for treatment of his heart disability, during which time it was noted that the Veteran had very heavily calcified vessels.  The Veteran was noted to have a history of both hypertension and COPD.  The Veteran's cardiologist prescribed Plavix and felt that the Veteran should be maintained on such indefinitely.  A June 2007 abdominal CT scan revealed that the Veteran continued to have coronary artery calcifications.

There are no medical opinions of record indicating that the Veteran's heart disability is in any way related to his inhalation of particulate matter from his contaminated oxygen tank.  

In the May 2012 independent medical opinion obtained by the Board, Dr. D.P. opined that it was unlikely, less than a 50 percent probability, that the Veteran's contaminant exposure from 2003-2004 had a significant impact on the Veteran's cardiac condition.  In this regard, Dr. D.P. reported that while the Veteran had CAD with a stent placed in 2004, there was no documentation of an acute cardiac event and, at least in 2004, his heart function was normal with no obvious evidence of previous myocardial infarction (MI).  Further, Dr. D.P. reported that while there was an association between particulate exposure and acute cardiovascular events, there was no known direct link between such exposure and the progression of CAD.  

While the Veteran might sincerely believe that he has a heart disability that is related to his exposure to particulate matter from a contaminated oxygen tank, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu, 2 Vet. App. at 494.

In sum, there is no competent evidence of record indicating that the Veteran's heart disability is in any way related to exposure to particulate matter through a contaminated oxygen delivery system provided by VA, and the independent medical expert's opinion is clearly against the claim.  Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to compensation under 38 U.S.C. § 1151 for a heart disability is not warranted.



							(CONTINUED ON NEXT PAGE)

ORDER

Compensation under 38 U.S.C. § 1151 for lung disability, diagnosed as COPD, is granted.

Compensation under 38 U.S.C. § 1151 for right kidney tumor is denied.

Compensation under 38 U.S.C. § 1151 for a heart disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


